Citation Nr: 1504268	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-29 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1955 to January 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  As discussed above, a transcript of the Veteran's December 2014 videoconference hearing is of record in Virtual VA.  His Virtual VA claims file also includes VA treatment records dated from July 2011 to September 2012; however, the RO considered these records in an October 2012 statement of the case.  

The issue of entitlement to service connection for a bilateral leg disorder was raised by the Veteran during the December 2014 pre-hearing conference.  However, that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran was afforded a VA examination in April 2011 at which time the examiner diagnosed him with degenerative joint disease of the feet.  However, the examiner did not have the opportunity to review the claims file, and she did not provide an opinion as to the etiology of that particular disorder.  Instead, she stated that the Veteran's peripheral vascular disease caused the Veteran the most significant problems and that peripheral vascular disease, as well as possible peripheral neuropathy, could be attributed to his history of alcohol and tobacco abuse.  

The same VA examiner also performed a VA examination in January 2013.  She stated that there was no physical evidence of cold over the feet.  However, she still did not have the opportunity to review the claims file and indicated that she could not render an opinion on whether the Veteran's bilateral foot disorder was related to his military service. 

In May 2013, the same VA examiner was provided the opportunity to review the claims file after which she stated that there was no evidence of cold weather injury in service.  She also indicated that the Veteran did not complain of foot problems at his most recent VA examination and commented that his symptoms were more consistent with his current diagnosis of peripheral vascular disease, which was not related to cold weather injury.  However, the examiner still did not provide an opinion regarding the etiology of his degenerative joint disease of the feet.  Nor did she address the Veteran's in-service treatment for cellulitis in September 1962.  Therefore, the Board finds that an additional medical opinion is needed.
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his feet.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for any records from Dr. E.P.R. 

The AOJ should also secure any outstanding, relevant VA medical records, including records from the Central Texas Healthcare System dated since September 2012.  

2.  Following completion of the actions in the preceding paragraph, the Veteran should be afforded a VA examination to determine the nature and etiology of any foot disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay assertions.

The Veteran's service treatment records do indicate that he was hospitalized for cellulitis of his left foot in September 1962, and there is a November 1962 x-ray of the right foot.  

The Veteran also reported sustaining cold weather injury to his feet, and his DD 214s document service in both Germany and Korea.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should identify any foot disorder has been present during the pendency of the appeal, including degenerative joint disease.  

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is causally or etiologically related to his military service, including cellulitis and exposure to cold weather exposure.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

3.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


